DETAILED ACTION
1.	This Notice of Allowance is in response to the After Final Amendment filed December 24, 2020.
REASONS FOR ALLOWANCE
2.	Claims 1-3, 5, and 7-11 are allowable over the references of record for at least the following reasons:
	Claim 1:  wherein the control unit confirms that there is an abnormality in communications through the in-car communication line, when the restart of the driving of the electric actuator repeats a predetermined number of times. 
	The closest prior art is the Naohide reference.  The Naohide reference fails to disclose all of the features of amended independent claim 1.  Furthermore, modification of the Naohide reference to arrive at the features of amended independent claim 1 would render the Naohide reference inoperable for its intended purpose.  The Naohide reference discloses the electric actuator 5A can have abnormalities that are overcome.  However, these are abnormalities in the electric actuator 5A not abnormalities in communications.  The Naohide reference could not be modified so that restarts of the driving of the electric actuator repeats a predetermined number of times to indicate an abnormality in communications because the planned and solved abnormalities of the electric actuator would interfere with a proper counting of “the driving of the electric actuator repeats a predetermined number of times.”  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747